DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on  05/10/2021.	
3.	Claims 1, 4-16 are pending. Claims 1, 4-10 are under examination on the merits. Claims 1, 4, 5, 7, 9, 11, 14-15 are amended. Claims 2-3 are cancelled. Claims 11-16 are withdrawn to a non-elected invention from further consideration.  
4.	The objections and rejections not addressed below are deemed withdrawn.

Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.
Authorization for this examiner’s amendment is given in a telephone interview with James M. Turner on 06/17/2021 to rejoin claims 11-16. All the claims renumbered accordingly. 
Claims 1, 4-10 are allowable. Claims 11-16 are previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among  inventions Group I (claims 1-10), Group II (claims 11-13), Group III (claims 14-16) as set forth in the Office action mailed on 09/25/2020, is hereby withdrawn and claims 11-16 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
6.	Claims 1, 4-16 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior art known by the Examiner is Okada et al. (JP 2015215591 A, machine translation, hereinafter “”591”).
“591 teaches a liquid crystal alignment agent composition comprising a polymer which is of at least one type selected from among polyamic acid, polyamic acid ester, and polyimide corresponding to chemical formulae 1, 2 and 3, which has, in the main chain thereof, a partial structure expressed by formula (1).

    PNG
    media_image1.png
    78
    279
    media_image1.png
    Greyscale

 wherein the polyamic acid is obtained by reacting diamine and tetracarboxylic dianhydride, can be produced by means of a method in which diamine having a partial structure expressed by formula (1) is used a monomer and polymerized , formula (2-6-1) as shown on the left, which is a specific example of formula (1),  corresponding to chemical formula 4, wherein A is N, R3 is H, a is 1, Z2 is N, and Z1, Z3 and Z4 are carbon atom, and chemical formula (3-83) is disclosed as the diamine as shown on the right.

    PNG
    media_image2.png
    85
    182
    media_image2.png
    Greyscale
                          
    PNG
    media_image3.png
    76
    214
    media_image3.png
    Greyscale

“591 does not expressly teach a liquid crystal alignment composition in which (1) acid anhydride is bound to the terminal of the polymer, and which (2) comprises a terminal-modifying compound containing an amino group, and (3) in the Chemical Formula 4: A is a Group 15 3 is one of hydrogen and an alkyl group having 1 to 10 carbon atoms; a is an integer from 1 to 3; and  one of Z1 and Z3 is nitrogen and the other is carbon, and Z2 and Z4. The submitted  declaration under 37 CFR 1.132, dated 05/10/2021 shows the liquid crystal alignment agent composition of Example 1 exhibits improved properties compared to the liquid crystal alignment agent composition of Comparative Example A. For example, a liquid crystal alignment cell prepared from Comparative Example A has a voltage holding ratio (VHR) of 95%, which is lower than for Example 1 (99%). The rate of change of VHR during long-term storage of a liquid crystal alignment cell prepared from Comparative Example A is 2.9%, which is higher than for Example 1 (1.5%). The variation in viscosity of a liquid crystal alignment film of Comparative Example A is 4.02 cps, which is higher than for Example 1 of 2.01 cps. The filed Declaration under 37 C.F.R. § 1.132 considered together with the amended claims is sufficient to overcome the rejections under 103(a) over “591 alone or in combination. Therefore the instant claims are distinguished over the prior art.   

Prior art of record, taken alone or in combination, do not teach or fairly suggest the claimed liquid crystal alignment agent composition comprising: a terminal modifier compound containing an amino group; and a polymer containing at least one repeating unit selected from the group consisting of a repeating unit of the following Chemical Formula 1, a repeating unit of the following Chemical Formula 2, and a repeating unit of the following Chemical Formula 3, in which an acid anhydride group is bonded to at least one terminus thereof: 
Chemical Formula 1

    PNG
    media_image4.png
    293
    461
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    272
    534
    media_image5.png
    Greyscale

Chemical Formula 3

    PNG
    media_image6.png
    272
    527
    media_image6.png
    Greyscale

wherein in the Chemical Formulas 1 to 3: one of R1 and R2 is an alkyl group having 1 to 10 carbon atoms and the other is hydrogen or an alkyl group having 1 to 10 carbon atoms; X1 to X3 are each independently a tetravalent organic group; Y1 to Y3 are each independently a divalent organic group of the following Chemical Formula 4:
Chemical Formula 4

    PNG
    media_image7.png
    181
    547
    media_image7.png
    Greyscale

wherein in the Chemical Formula 4: A is a Group 15 element; R3 is one of hydrogen and an alkyl group having 1 to 10 carbon atoms; a is an integer from 1 to 3; and  one of Z1 and Z3 is nitrogen and the other is carbon, and Z2 and Z4

The embodiment provides a liquid crystal alignment agent composition that is capable of having a low discoloration property even during long-term storage and thus exhibiting excellent light transmittance when applied as a liquid crystal alignment film, and also of achieving .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Examiner Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



















/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
06/17/2021